In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated July 13, 1989, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs are not foreclosed from bringing the instant action in light of the recent case of Santangelo v State of New York (71 NY2d 393). It is now well established that a police *442officer cannot recover damages for injuries sustained as a result of the negligence that created the occasion for his services (Santangelo v State of New York, supra; Dawes v Ballard, 163 AD2d 508; Wynne v Tullman, 151 AD2d 476). In this case, the injured plaintiff, a police officer, alleged that as he chased a robber he sustained injuries when he fell on a defective sidewalk. Therefore, an issue of negligence was raised, separate and apart from the act which occasioned the officer’s services (see, Starkey v Trancamp Contr. Corp., 152 AD2d 358; see also, Burnside v City of New York, 144 Misc 2d 183). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.